Citation Nr: 0421730	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen the veteran's previously-denied claim 
of entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1947 to October 1951.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in July 2004.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

Procedural history

Hearing loss claim

In June 1955, the veteran filed a claim of entitlement to 
service connection for hearing loss.  That claim was denied 
in an August 1955 Milwaukee RO rating decision.

In August 1995, the veteran filed to reopen the previously 
denied claim of entitlement to service connection for hearing 
loss.  The claim was denied by the RO in November 1955 (on 
the basis that the claim was not well grounded).

In September 2000, the veteran once again requested that his 
claim of entitlement to service connection for hearing loss 
be reopened.  In an October 2001 rating decision,  the RO 
determined that new and material evidence has not been 
submitted which enabled the claim to be reopened.  Service 
connection for bilateral hearing loss remained denied.

In December 2001, the veteran submitted a statement to the RO 
which read in part as follows:  "I believe I'm entitled to 
at least 20% for Hearing."  That statement will be discussed 
in greater detail below.  

Tinnitus claim

In September 2001, the veteran filed a statement in support 
of his claim of entitlement to service connection for hearing 
loss in which he stated that he had "ringing in my ears" in 
service.  This was interpreted by the RO as a separate claim 
of entitlement to service connection for tinnitus.  Hearing 
loss and tinnitus are deemed to be two distinct disabilities.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing 
impairment] and 38 C.F.R. § 4.87, Diagnostic Code 6260 
[tinnitus].  

In December 2001, the Special Processing Team ("Tiger 
Team") at the RO in Cleveland, Ohio denied the veteran's 
claim of entitlement to service connection for tinnitus.  
Through his accredited representative, he filed a Notice of 
Disagreement (NOD) as to that issue in February 2002.  The 
Milwaukee RO issued a Statement of the Case (SOC) in October 
2002. The veteran filed a substantive appeal (VA Form 9) in 
November 2002.  The appeal as to the matter of the veteran's 
entitlement to service connection for tinnitus has thus been 
perfected.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA]. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Board has carefully reviewed the veteran's VA claims 
folder.  It is clear that the veteran's main concern is, and 
has been since the 1950s,  entitlement to service connection 
for bilateral hearing loss.  The tinnitus claim was quite 
correctly inferred by the RO.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) [VA must liberally construe all 
documents filed by a claimant in order to determine, or even 
to infer, what claims have been filed].  Nonetheless, that 
claim has hardly been mentioned by the veteran. 

As noted in the Introduction, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
was most recently denied by the RO in October 2001.  The 
Board believes that the veteran's statement in December 2001, 
which has been quoted above, clearly refers to the hearing 
loss issue, expresses disagreement of the denial of his claim 
two months earlier and therefore must reasonably be 
interpreted as a NOD.  See 38 C.F.R. § 20.201 (2002); see 
also EF, supra.  The veteran's NOD was timely filed.  See 
38 C.F.R. § 20.302(a) (2003).  

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).   In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims held that in these 
circumstances, where a NOD is filed but a SOC has not been 
issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.

As noted above, although the issue of entitlement to service 
connection for tinnitus has been perfected, this appears not 
to be the veteran's primary focus.  Moreover, the veteran 
appears to refer to the two disabilities for which he seeks 
service connection interchangeably.  After having carefully 
considered the matter, the Board believes that the two issues 
are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  Board action as to 
the tinnitus issue is therefore deferred pending appropriate 
action as to the hearing loss claim.

The Board therefore remands this case to the Veterans 
Benefits Administration (VBA) for the following actions:  

1.  VBA should issue a SOC pertaining to 
the issue of whether new and material 
evidence has been received which is 
sufficient to reopen the veteran's claim 
of entitlement to service connection for 
bilateral hearing loss.  In connection 
therewith, the veteran and his 
representative should be provided with 
appropriate notice of his appellate 
rights.  

2.  Based on the subsequent procedural 
posture of the case, VBA should accomplish 
any appropriate development and/or 
adjudication as to the issue of 
entitlement to service connection for 
tinnitus.  If necessary,  the veteran and 
his representative should be provided a 
supplemental statement of the case as to 
that issue and given an appropriate 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED ON NEXT PAGE




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




